Citation Nr: 0203036	
Decision Date: 04/04/02    Archive Date: 04/11/02	

DOCKET NO.  00-17 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
disability manifested by a balance problem and staggering.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran had active service from December 1958 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

In a statement, received in June 2000, the veteran refers to 
a notice of disagreement with a VA medical center's denial of 
his claim for private medical expenses.  It is unclear if the 
matter referred to is still pending, but if so, the RO should 
refer the notice of disagreement to the appropriate VA 
medical center.  


FINDINGS OF FACT

1.  An unappealed July 1998 RO decision denied service 
connection for disability manifested by a balance problem and 
staggering.  

2.  Evidence received since the July 1998 RO decision is not 
new and does not bear directly and substantially on the 
matter under consideration, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

New and material evidence has not been received, the July 
1998 RO decision is final and the claim of entitlement to 
service connection for a disability manifested by a balance 
problem and staggering is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A July 1998 RO decision denied service connection for 
disability manifested by a balance problem and staggering 
allegedly due to a spinal tap in service.  The veteran was 
notified of that decision, and his appellate rights, but he 
did not initiate an appeal and it became final.  In October 
1999 the veteran submitted a statement indicating his desire 
to reopen his claim of entitlement to service connection for 
disability manifested by a balance problem and staggering due 
to a spinal tap in service.  

The January 2000 RO decision, currently on appeal, continued 
to deny the claim of entitlement to service connection for a 
disability manifested by a balance problem and staggering.  
The January 2000 decision indicates that the RO denied the 
claim on a de novo basis.  Although the RO did not deny the 
claim on the basis that new and material evidence had not 
been presented, the veteran is not prejudiced by the Board's 
decision at this time because the RO afforded the veteran 
greater consideration by accomplishing a de novo review of 
the record in adjudicating the claim in January 2000.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the RO 
has obtained the VA treatment records, indicated by the 
veteran to exist, and there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  Therefore, the VA has complied 
with the provisions of the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  See 
also recently published regulations at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The changes to 
38 C.F.R. § 3.156(a) (defining new and material evidence), 
the second sentence of 38 C.F.R. § 3.159(c) (application of 
the duty to assist in reopening a claim) and 38 C.F.R. 
§ 3.159(c)(4)(iii) (medical examination or opinion only after 
new and material evidence is presented) are effective 
prospectively for claims filed on or after August 29, 2001.  
The appellant's claim to reopen was filed prior to August 29, 
2001.

The evidence of record at the time of the July 1998 RO 
decision included service medical records, records of post 
service treatment, including records of hospitalization, and 
reports of examinations, including the report of a January 
1998 VA examination.  Service medical records reflect that 
the veteran had undergone a lumbar puncture in July 1961.  
The only competent medical evidence of record addressing the 
etiology of any disability manifested by a balance problem 
and staggering was the report of the January 1998 VA 
examination.  This examination report reflects that the 
balance problem was likely secondary to cerebellar lesion 
and/or peripheral neuropathy and unlikely secondary to status 
post spinal tap.  The record also contained the veteran's 
assertion that he had a disability manifested by a balance 
problem and staggering that was secondary to an inservice 
spinal tap.  

The July 1998 RO decision denied service connection for a 
disability manifested by a balance problem and staggering due 
to a spinal tap because such disability neither occurred in 
service or was caused by service.  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under the test established by Elkins v. West, 12 
Vet. App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned, however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  

The additional evidence added to the record since the July 
1998 RO decision continues to reflect the veteran's belief 
that he currently has a disability manifested by a balance 
problem and staggering that is a result of an inservice 
spinal tap.  This additional evidence is not new because it 
continues to reflect that which was of record prior to the 
July 1998 RO decision, nor does it bear directly and 
substantially upon the specific matter under consideration 
because it does not provide a more complete picture of any 
circumstances surrounding the origin of any disability 
manifested by a balance problem and staggering.  

Additional VA treatment records have also been associated 
with the record on appeal.  These records do not provide any 
additional information concerning any etiology of a current 
disability manifested by a balance problem and staggering.  
Therefore, they do not contribute to a more complete picture 
of the circumstances surrounding the origin of any current 
disability manifested by a balance problem and staggering.  
Thus, while they are new, they are not material.  The 
veteran, as a lay person, is not qualified to offer a medical 
diagnosis or etiology, because he does not have such medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Since the additional evidence is not new and does not 
contribute to a more complete picture of the circumstances 
surrounding the origin of any disability manifested by a 
balance problem and staggering it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, new and material evidence has not 
been submitted.  The July 1998 RO decision is final and the 
claim of entitlement to service connection for a disability 
manifested by a balance problem and staggering is not 
reopened.  



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for disability manifested by a balance problem and 
staggering is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

